                Case 21-13797-PDR              Doc 19      Filed 04/22/21        Page 1 of 42




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    Fort Lauderdale Division
                                     www.flmb.uscourts.gov

In re:                                                                Chapter 11

LIBERTY POWER HOLDINGS, LLC,                                          Case No. 21-13797-PDR

            Debtor.
______________________________/

 DEBTOR’S EXPEDITED MOTION PURSUANT TO SECTIONS 105(a) AND 363(b) OF
  THE BANKRUPTCY CODE FOR AUTHORIZATION TO EMPLOY AND RETAIN
   BERKELEY RESEARCH GROUP, LLC TO PROVIDE BOB BUTLER AS CHIEF
 RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL FOR THE DEBTOR
                 EFFECTIVE AS OF THE PETITION DATE

           (Expedited Hearing Requested on Thursday, April 22, 2021 at 2:30 p.m.)

         LIBERTY POWER HOLDINGS, LLC (the “Debtor”), by and through its proposed

undersigned counsel, pursuant to 11 U.S.C. §105(a) and §363(b), files the Debtor’s Expedited

Motion Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code for Authorization to

Employ and Retain Berkeley Research Group, LLC to Provide Bob Butler as Chief Restructuring

Officer and Additional Personnel for the Debtor Effective as of the Petition Date (the “Motion”).

The Motion seeks entry of an order (the “Proposed Order”), substantially in the form attached

hereto as Exhibit “C” authorizing the Debtor to retain Berkeley Research Group, LLC (“BRG”),

pursuant to the terms and conditions of that certain letter agreement between BRG and the Debtor,

dated April 16, 2021 (the “Engagement Letter”),1 a copy of which is attached hereto as Exhibit

“B” to provide Bob Butler to serve as the Debtor’s chief restructuring officer (the “CRO”) and

provide additional staff (the “Additional Personnel” and, together with the CRO, the “BRG



1 Any references to, or summaries of, the Engagement Letter in this Motion are qualified by the express terms of
the Engagement Letter, which shall govern if there is any conflict between the Engagement Letter and such
summaries or references herein. Additionally, any capitalized terms used in this Motion and not otherwise defined
herein shall have the meanings given to them in the Engagement Letter.
              Case 21-13797-PDR          Doc 19       Filed 04/22/21   Page 2 of 42




Professionals”) to support the CRO in the exercise of his duties hereunder and perform financial

advisory services effective as of the Petition Date. In support of the Motion, the Debtor relies upon

the Declaration of Bob Butler (the “Butler Declaration”) attached hereto as Exhibit “A” in support

of the Motion. In addition, the Debtor respectfully represents as follows:

                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157(b) and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

        2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.     The statutory predicates for the relief requested herein are Sections 363(b) and

105(a), of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), and Rule 6003

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                      BACKGROUND AND BUSINESS OPERATIONS

        4.     On April 20, 2021 (the “Petition Date”), the Debtor filed a voluntary petition in this

Court for relief under the Bankruptcy Code (the “Chapter 11 Case”). Since that time, the Debtor

has operated as a debtor-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy

Code.

        5.     As of the date hereof, no creditors’ committee has been appointed in this case. In

addition, no trustee or examiner has been appointed.

        6.     For a detailed description of the Debtor and its operations, the Debtor respectfully

refers the Court and parties in interest to the Declaration of Bob Butler, Proposed Chief

Restructuring Officer of the Debtor, in Support of Chapter 11 Petition and First Day Motions

[Docket No. 10] (the “First Day Declaration”) filed April 21, 2021.


                                                  2
              Case 21-13797-PDR          Doc 19       Filed 04/22/21   Page 3 of 42




                                  BRG’S QUALIFICATIONS

       7.      The Debtor has determined that obtaining the ongoing services of a CRO will

substantially enhance its ability to (a) operate and meet its administrative obligations in this

Chapter 11 case, (b) preserve and maximize the value of its assets, and (c) review and analyze

strategic alternatives as part of the Debtor’s restructuring plan, including through the marketing

and sale of its assets under Section 363 of the Bankruptcy Code. Accordingly, the Debtor seeks

permission to employ BRG. The Debtor has determined that the retention of BRG is necessary

and appropriate and is in the best interests of the Debtor’s estate due to BRG’s expertise and

qualifications in performing the analyses required in this particular Chapter 11 Case and for the

reasons enumerated herein.

       8.      BRG has significant qualifications and experience in providing the services

contemplated herein. BRG’s Corporate Finance practice consists of senior financial, management

consulting, accounting, and other professionals who specialize in providing financial, business,

and strategic assistance typically in distressed business settings. BRG serves troubled companies,

debtors, and secured and unsecured creditors, equity holders, and other parties in both in-court and

out-of-court engagements.

       9.      BRG provides expert services, including economic and financial analyses, expert

testimony, litigation support, and strategic management consulting to a range of public and private

enterprises. BRG delivers independent expert testimony, original authoritative studies, and

strategic advice to legislative, judicial, regulatory, and business decision makers. BRG’s other

services include factual and statistical analyses, report preparation and presentation and data

collection.


                                                  3
              Case 21-13797-PDR         Doc 19       Filed 04/22/21   Page 4 of 42




       10.     Mr. Butler has over 35 years of diverse financial consulting, executive

management, and public accounting experience in public and private companies across a variety

of industries, including almost 20 years of experience in the bankruptcy and restructuring field.

       11.     Mr. Butler has extensive energy experience, including his substantial involvement

in the successful restructuring of NRG Energy and Mirant Corporation. Mr. Butler also recently

provided Debtor services to a large midstream pipeline company. Additionally, he provided

litigation support and assisted in the expert testimony in connection with the Enron Class Action

and Mega Claims litigation.

       12.     For California ISO, Mr. Butler and his team were engaged by the Independent

System Operator (“ISO”) Board of Governors to provide consulting and financial advisory

services with respect to the ISO’s Market Redesign and Technology Upgrade (MRTU) program.

The MRTU is central to providing the framework for reliable operations of the California high-

voltage power grid in the long run.

       13.     Mr. Butler also has experience providing restructuring services to companies

encountering operational and financial difficulties. Mr. Butler served as Chief Restructuring

Officer of Spheris Inc. in its complex bankruptcy matter and has served as an advisor on other

complex bankruptcy matters, including, Mirant Corporation, SunEdison, Westinghouse, Dynegy,

Enron, NRG Energy, Tropicana Entertainment New Enterprise Stone & Lime Co., Inc., Foresight

Energy, Nobilis Health Corp., Neighbors Global Holdings, and Egalet Corporation. His out-of-

court restructuring experience includes serving as a financial advisor on matters in the investment

management, residential real estate, consumer products, professional services, and chemical

manufacturing industries. Additionally, he has significant experience in mergers and acquisitions,


                                                 4
              Case 21-13797-PDR           Doc 19       Filed 04/22/21    Page 5 of 42




post-merger integration, initial public offerings, and a wide range of financial and accounting

issues for both publicly and privately held companies.

        14.    Prior to joining BRG, Mr. Butler was an Executive Director with Capstone

Advisory Group, LLC, and a Managing Director at the Policano & Manzo legacy practice of FTI

Consulting. Prior to his restructuring experience, he was Executive Vice President of a beverage

manufacturer and was Vice President - Business Development with a professional services

provider. He has also worked for PricewaterhouseCoopers, BDO Seidman, and Touche Ross. He

holds a B.S. in Accounting from the University of Arizona and is a Certified Public Accountant

and a member of the American Institute of Certified Public Accountants.

        15.    The Additional Personnel who will work on this matter have substantial expertise

in the areas discussed above, and, if approved, will provide services to the Debtor under the

Proposed Order. The Additional Personnel will work closely with the Debtor’s management and

professionals throughout these Chapter 11 Cases. By virtue of the expertise of its restructuring

personnel, BRG is well qualified to provide services to and represent the Debtor’s interests in these

Chapter 11 Cases.

        16.    The Debtor believes that Mr. Butler and BRG are well qualified and able to advise

it in a cost-effective, efficient, and timely manner. The Debtor has been advised by BRG that it

will endeavor to coordinate with the other professionals retained in this case to eliminate

unnecessary duplication of work. Therefore, the Debtor submits that the retention and employment

of Butler as its chief restructuring officer, with the Additional Personnel, is in the best interests of

its estate.




                                                   5
                  Case 21-13797-PDR        Doc 19    Filed 04/22/21     Page 6 of 42




                                  SERVICES TO BE PROVIDED

       17.        As provided in the Engagement Letter, BRG has agreed that Mr. Butler will serve

as the Debtor’s CRO and will assist the Debtor in evaluating and implementing strategic and

tactical options. In addition, BRG has agreed to provide the Additional Personnel to assist the

CRO and perform financial advisory services for the Debtor. The BRG Professionals’ rates, and

other related information, is set forth in the Engagement Letter and summarized herein.

       18.        The Debtor has requested that the CRO and the Additional Personnel provide the

following professional services as independent consultants (“Services”):

             a)     In consultation with management of the Company and subject to the approval of
                    the Board of Directors of the Company, develop and implement a chosen course
                    of action to preserve asset value and maximize recoveries to stakeholders;

             b)     Oversee the activities of the Company in consultation with other advisors and the
                    management team to effectuate the selected course of action;

             c)     Advise and assist the Company in preparing and analyzing cash flow (weekly and
                    monthly) and financial projections related to liquidity and borrowing needs,
                    including related budget to actual variance analysis;

             d)     Assist the Company with contingency planning and the assessment of strategic
                    alternatives including a possible Chapter 11 filing;

             e)     Assist as requested by management in connection with the Company’s
                    development of its business plan, and such other related forecasts as may be
                    required by creditor constituencies in connection with negotiations.

             f)     Assist with data collection and information gathering related third-party due
                    diligence relating to potential transactions with financial and strategic buyers

             g)     Advice and assist the Company and other professionals retained by the Company
                    in developing, negotiating and executing chapter 11 strategy, Section 363 sales
                    or other potential sales of all or portion of the Company

             h)     Provide information deemed by the CRO to be reasonable and relevant to
                    stakeholders and consult with key constituents, as necessary.

             i)     To the extent reasonably requested by the Company, offer testimony before the
                    Bankruptcy Court with respect to the services provided by the CRO and the
                                                  6
                  Case 21-13797-PDR        Doc 19       Filed 04/22/21   Page 7 of 42




                    Additional Personnel, and participate in depositions, including by providing
                    deposition testimony, related thereto.

             j)     If requested, assist in preparation of reports to the Board and the status of
                    implementation of restructuring initiatives;

             k)     Render such other general business consulting or such other assistance as the
                    management or its counsels may deem necessary, including expert testimony, that
                    are consistent with the role of a financial advisor;

             l)     Such other services as mutually agreed upon by the CRO, Company’s counsel,
                    BRG and the Company.

       19.        The services that BRG will provide to the Debtor are necessary to enable the Debtor

to maximize the value of its estate. The services provided by BRG will complement, and not

duplicate, the services to be rendered by any other professional retained in this Chapter 11 Case.

Further, the services will not duplicate the services that other professionals will be providing to

the Debtor in this Chapter 11 Case.

                                     TERMS OF RETENTION

       20.        BRG’s decision to advise and assist the Debtor in connection with this Chapter 11

Case is conditioned upon its ability to be retained in accordance with BRG’s customary terms and

conditions of employment, as set forth in the Fees & Expenses section of the Engagement Letter

(the “Fee and Expense Structure”). The fees charged by the BRG Professionals, will be based on

the actual hours worked at BRG’s standard hourly rates which are in effect when the Services are

rendered (“Professional Fees”). BRG periodically revises its hourly rates to reflect promotions and

other changes in personnel responsibilities, increases in experience, and increases in the cost of

doing business. Hourly rates may change in the future from time to time and are typically adjusted

annually. Rate changes will be noted on the invoice for the first time period in which the revised

rates become effective. The current (2021) standard hourly rates for the BRG Professionals

                                                    7
              Case 21-13797-PDR          Doc 19       Filed 04/22/21   Page 8 of 42




anticipated to be assigned to this case are as follows:

                       Managing Director      $860 - $1,150
                       Director               $600 - $895
                       Professional Staff     $250 - $770
                       Support Staff          $125 - $275

       21.     In addition to Professional Fees, BRG also will be entitled to reimbursement for its

reasonable costs and expenses incurred in connection with these Chapter 11 Cases, including, but

not limited to, reasonable travel expenses (including lodging expenses and business meals), costs

of reproduction, research, communications, our legal counsel, any applicable sales or excise taxes

and other direct expenses.

       22.     The Fee and Expense Structure is consistent with and typical of compensation

arrangements entered into by BRG and other comparable firms that render similar services under

similar circumstances. The Debtor believes that the Fee and Expense Structure is reasonable,

market-based, and designed to compensate BRG fairly for its work and to cover fixed and routine

overhead expenses.

       23.     Prior to the filing of the voluntary petition herein, BRG received cash on account

(“Cash on Account”) from the Debtor in the amount of $300,000.00.BRG applied an amount equal

to $71,926.00 of such Cash on Account to its pre-petition fees and expenses incurred through April

20, 2021. The remainder of the Cash on Account ($228,074.00) is being held as a as a general

retainer as security for postpetition services and expenses.

       24.     The Debtor and BRG have agreed that any portion of the Cash on Account not used

to compensate BRG for its prepetition services and reasonable and documented out-of-pocket

expenses will be held and applied against its final post-petition billing and will not be placed in a

separate account. Upon the termination of BRG's engagement, BRG will return any unused

                                                  8
              Case 21-13797-PDR         Doc 19       Filed 04/22/21   Page 9 of 42




portion of the Cash on Account to the Debtor.

       25.     Because BRG is not being employed as a professional under section 327 of the

Bankruptcy Code, the Debtor requests, on behalf of BRG, that BRG not be required to submit fee

applications pursuant to sections 330 and 331 of the Bankruptcy Code. However, to maintain

transparency and to comply with the U.S. Trustee’s protocol applicable to the retention of

personnel under section 363 of the Bankruptcy Code, BRG will file reports of staffing,

compensation earned, and expenses incurred on a monthly basis (each a “Staffing Report”) with

the Court and provide notice to (i) the U.S. Trustee, (ii) Eversheds Sutherland (US) LLP as Counsel

to Boston Energy Trading & Marketing LLC, and (iii) counsel to any official committee appointed

in these Chapter 11 Cases (collectively, the “Notice Parties”). Each Staffing Report shall contain

summary charts which describe the services provided, including the number of hours worked by

category, identify the compensation earned by each BRG Professional, and itemize the expenses

incurred for the relevant period. Time records shall (i) be appended to the Staffing Report, (ii)

contain detailed time entries describing the task(s) performed, and (iii) be organized by project

category. Where personnel are providing services at an hourly rate, the time entries shall identify

the time spent completing each task in tenths of an hour (0.1). All compensation shall be subject

to review by the Court in the event an objection is filed. BRG’s Staffing Reports shall be filed by

the last day of the month for the previous month. BRG’s first Staffing Report shall be filed by

May 31, 2021 for the month of April. Objections or responses to the Staffing Reports shall be

filed and served within 14 days of filing of the Staffing Report. For the avoidance of doubt, the

Debtor submits that Mr. Butler and the BRG Professionals are not, and shall not, be required to

comply with Local Rule 2016-1.


                                                 9
             Case 21-13797-PDR             Doc 19    Filed 04/22/21    Page 10 of 42




      BRG’S CONNECTIONS WITH THE DEBTOR AND PARTIES IN INTEREST

       26.     The Debtor does not believe that BRG is a “professional” whose retention is subject

to approval under section 327 of the Bankruptcy Code. However, BRG has nonetheless provided

information with respect to its connections with the Debtor, its creditors, and other related parties,

as more specifically described herein and in the Butler Declaration. BRG has undertaken this

conflicts review on the basis of limited information provided and will make supplemental

disclosure promptly following the receipt and conflicts review of additional information.

       27.     The Debtor understands that, except as set forth in the Butler Declaration, to the

best of BRG’s knowledge, information, and belief, BRG has no connection with the Debtor, its

creditors, other parties in interest, or the attorneys or accountants of the foregoing, or the United

States Trustee for the Southern District of Florida (the “U.S. Trustee”) or any person employed in

the Office of the United States Trustee for the Southern District of Florida and does not hold any

interest adverse to the Debtor’s estate.

       28.     As set forth in further detail in the Butler Declaration, the Debtor does not owe

BRG any amount for services performed or expenses incurred prior to the commencement of this

Chapter 11 Case, and, thus, BRG is not a prepetition creditor of the Debtor.

       29.     The Debtor attaches the Butler Declaration, which discloses, among other things,

any relationship that BRG, Mr. Butler, or any of the other BRG Professionals engaged on this

matter have with the Debtor, and other parties in interest known to BRG. In addition, as set forth

in the Butler Declaration, if any new material facts or relationships are discovered or arise, during

the period of BRG’s retention, BRG will use reasonable efforts to promptly provide the Court with

a supplemental declaration.


                                                    10
              Case 21-13797-PDR           Doc 19     Filed 04/22/21      Page 11 of 42




        30.     As stated above and in the Butler Declaration, the Debtor does not believe that

BRG holds or represents any interest adverse to the Debtor’s estate. Accordingly, the Debtor

submits that the retention of BRG is in the best interests of the Debtor, its estates, and its creditors,

and should be approved by the Court.

                      LIMITATION OF LIABILITY AND INDEMNITY

        31.     Pursuant to the Engagement Letter, the Debtor agrees to indemnify the CRO and

BRG to the extent as the most favorable indemnification it extends to the members of its Board of

Managers pursuant to the Second Amended and Restated Operating Agreement dated January 17,

2018, and no reduction or termination in any of the benefits provided under any such indemnities

shall affect the benefits provided to BRG and the CRO. The indemnification provisions contained

in the Engagement Letter are in the nature of contractual obligations and no change in applicable

law or the Debtor’s Operating Agreement or policies shall affect the CRO’s or BRG’s rights under

the Engagement Letter.

        32.     The Debtor and BRG believe that the indemnification provisions contained in the

Engagement Letter are customary and reasonable for BRG and comparable firms providing

restructuring services.

        33.     The terms and conditions of the indemnification provisions were negotiated by the

Debtor and BRG at arm’s length and in good faith. The provisions contained in the Engagement

Letter, viewed in conjunction with the other terms of the Proposed Order, are reasonable and in

the best interest of the Debtor, its estate, and creditors in light of the fact that the Debtor requires

BRG’s services to successfully reorganize.

        34.     The Debtor submits that the employment of the CRO under the terms and


                                                   11
             Case 21-13797-PDR          Doc 19     Filed 04/22/21      Page 12 of 42




conditions contained in the Engagement Letter will benefit the Debtor’s estate and its creditors.

                                      Applicable Authority

       35.     Section 105(a) of the Bankruptcy Code provides in pertinent part that “[t]he court

may issue an order, process, or judgment that is necessary or appropriate to carry out the provisions

of this title.” 11 U.S.C. § 105(a). Section 363(b) of the Bankruptcy Code provides in part that a

debtor-in-possession “after notice and hearing, may use, sell or lease, other than in the ordinary

course of business, property of the estate.” 11 U.S.C. § 363(b). Under applicable case law, if a

debtor's proposed use of its assets pursuant to section 363(b) of the Bankruptcy Code represents a

reasonable business judgment on the part of the debtor, such use should be approved. See, e.g., In

re Gulf States, Steel, Inc., 285 B.R. 497, 514 (Bankr. N.D. Ala. 2002); Stephens Indus., Inc. v.

McClung, 789 F.2d 386, 390 (6th Cir. 1986); Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d

Cir. 1996)(citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1983);

Comm. Of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir.

1983); In re Delaware & Hudson R.R. Co., 124 B.R. 169, 176 (D. Del. 1991)(courts have applied

the "sound business purpose" test to evaluate motions brought pursuant to section 363(b));

Committee of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns Manville Corp.),

60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the debtor articulates a reasonable basis for its

business decisions (as distinct from a decision made arbitrarily or capriciously), courts will

generally not entertain objections to debtor's conduct”).

       36.     The retention of interim corporate officers and other temporary employees is proper

under section 363 of the Bankruptcy Code. Courts in this district have authorized retention of

temporary employees to provide restructuring services and interim management services under


                                                 12
              Case 21-13797-PDR        Doc 19     Filed 04/22/21     Page 13 of 42




363 of the Bankruptcy Code. See In re Adinath Corp, et al., Case No. 15-16885-BKC-LMI (Bankr.

S.D. Fla. May 8, 2015) (Isicoff, J.); In re SMF Energy Corporation, et al., Case No. 12-19084-

BKC-RBR (Bankr. S.D. Fla. May 21, 2012)(Ray, J.); In re Ruden McClosky P.A., Case No. 11-

40603-BKC-RBR (Bankr. S.D. Fla. December 5, 2011) (Ray, J.); In re Medical Staffing Network

Holdings, Inc., et al., Case No. 10-29101-BKC-EPK (Bankr. S.D. Fla. July 22, 2010) (Kimball,

J.); In re Puig, Inc., et al., Case No. 07-14026-BKC-RAM, (Bankr. S.D. Fla. June 20, 2007) (Mark,

J.); In re AT&T Latin America Corp., et al., Case No. 03-13538-BKC-RAM, (Bankr. S.D. Fla.

June 11, 2003) (Mark, J.); In re Piccadilly Cafeterias, Case No. 03-27976-BKC-RBR (Bankr. S.D.

Fla. October 31, 2003) (Ray, J.)

        37.     The Debtor requests that the retention of Mr. Butler as the CRO and other

professionals at BRG to provide advisory services to the CRO be approved effective as of April

20, 2021.

        WHEREFORE, the Debtor respectfully requests that the Court enter an order: (i) granting

this Motion, (ii) authorizing the Debtor to engage the CRO and other personnel from BRG to

provide advisory services to the CRO upon the terms and conditions contained in the Engagement

Letter, (iii) designating Bob Butler as the Debtor’s chief restructuring officer, (v) approving the

retention of CRO and BRG effective as of April 20, 2021, and (vi) granting such other and further

relief as is just and proper.

        Dated this 22nd day of April, 2021

                                             Respectfully Submitted,

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Proposed Attorneys for Debtor-in-Possession
                                             100 Southeast Second Street, Suite 4400
                                             Miami, Florida 33131

                                                13
Case 21-13797-PDR   Doc 19    Filed 04/22/21    Page 14 of 42




                        Telephone: (305) 349-2300
                        Facsimile: (305) 349-2310

                        By:       /s/     Paul J. Battista
                                  Paul J. Battista, Esq.
                                  Florida Bar No. 884162
                                  pbattista@gjb-law.com
                                  Mariaelena Gayo-Guitian, Esq.
                                  Florida Bar No. 0813818
                                  mguitian@gjb-law.com
                                  Heather L. Harmon
                                  Florida Bar No. 13192
                                  hharmon@gjb-law.com




                             14
Case 21-13797-PDR   Doc 19    Filed 04/22/21   Page 15 of 42




                     EXHIBIT “A”

              (BUTLER DECLARATION)




                             15
                  Case 21-13797-PDR             Doc 19       Filed 04/22/21        Page 16 of 42




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                      Fort Lauderdale Division
                                       www.flmb.uscourts.gov

In re:                                                                   Chapter 11

LIBERTY POWER HOLDINGS, LLC,                                             Case No. . 21-13797-PDR


            Debtor.
______________________________/

       DECLARATION OF BOB BUTLER IN SUPPORT OF DEBTOR’S EXPEDITED
           MOTION PURSUANT TO SECTIONS 105(a) AND 363(b) OF THE
       BANKRUPTCY CODE FOR AUTHORIZATION TO EMPLOY AND RETAIN
        BERKELEY RESEARCH GROUP TO PROVIDE BOB BUTLER AS CHIEF
    RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL FOR THE DEBTOR
                   EFFECTIVE AS OF THE PETITION DATE

           I, Bob Butler, make this declaration pursuant to 28 U.S.C. § 1746 and hereby declare under

penalty of perjury as follows:

           1.       I am a Managing Director with Berkeley Research Group, LLC (“BRG”) a financial

services advisory firm, with numerous offices throughout the country and I am duly authorized to

make this declaration (this “Declaration”) on behalf of BRG.

           2.       I submit this Declaration in support of the Debtor’s Expedited Motion Pursuant to

Sections 105(a) and 363(b) of the Bankruptcy Code for Authorization to Employ and Retain

Berkeley Research Group, LLC to Provide Bob Butler as Chief Restructuring Officer and

Additional Personnel for the Debtor Effective as of the Petition Date (the “Motion”)1 for entry of

an order: (i) authorizing the Debtor to retain BRG, pursuant to the terms and conditions of that

certain letter agreement between BRG and the Debtor dated April 16, 2021, (the “Engagement

Letter”) to (a) provide Bob Butler to serve as Chief Restructuring Officer (the “CRO”), and (b)



1
    All terms not otherwise defined herein have the meanings ascribed to them in the Motion.
               Case 21-13797-PDR             Doc 19         Filed 04/22/21      Page 17 of 42




provide additional staff (the “Additional Personnel” and, together with the CRO, the “BRG

Professionals”); (ii) providing that the employment of the CRO and the Additional Personnel is

effective as of the Petition Date; and (iii) granting certain related relief. Except as otherwise noted,

I have personal knowledge of the matters set forth herein and, if called as a witness, I would testify

competently thereto.2

                                            QUALIFICATIONS

        3.       BRG has significant qualifications and experience in providing the services

contemplated herein. BRG’s Corporate Finance practice consists of senior financial, management

consulting, accounting, and other professionals who specialize in providing financial, business,

and strategic assistance typically in distressed business settings. BRG serves troubled companies,

debtors, and secured and unsecured creditors, equity holders, and other parties in both in-court and

out-of-court engagements.

        4.       BRG provides expert services, including economic and financial analyses, expert

testimony, litigation support, and strategic management consulting to a range of public and private

enterprises.    BRG delivers independent expert testimony, original authoritative studies, and

strategic advice to legislative, judicial, regulatory, and business decision makers. BRG’s other

services include factual and statistical analyses, report preparation and presentation and data

collection.

        5.       I have over 35 years of diverse financial consulting, executive management, and

public accounting experience in public and private companies across a variety of industries,

including almost 20 years of experience in the bankruptcy and restructuring field.

        6.       I have extensive energy experience, including substantial involvement in the


2
 Certain of the disclosures contained herein relate to matters within the knowledge of other professionals at BRG,
and are based on information provided to me by them.

                                                        2
              Case 21-13797-PDR          Doc 19       Filed 04/22/21   Page 18 of 42




successful restructuring of NRG Energy and Mirant Corporation. I also recently provided Debtor

services to a large midstream pipeline company. Additionally, I provided litigation support and

assisted in the expert testimony in connection with the Enron Class Action and Mega Claims

litigation.

        7.     For California ISO, my team and I were engaged by the Independent System

Operator (“ISO”) Board of Governors to provide consulting and financial advisory services with

respect to the ISO’s Market Redesign and Technology Upgrade (“MRTU”) program. The MRTU

is central to providing the framework for reliable operations of the California high-voltage power

grid in the long run.

        8.     I also have experience providing restructuring services to companies encountering

operational and financial difficulties. I served as Chief Restructuring Officer of Spheris Inc. in its

complex bankruptcy matter and have served as an advisor on other complex bankruptcy matters,

including, Mirant Corporation, SunEdison, Westinghouse, Dynegy, Enron, NRG Energy,

Tropicana Entertainment New Enterprise Stone & Lime Co., Inc., Foresight Energy, Nobilis Health

Corp., Neighbors Global Holdings, and Egalet Corporation. My out-of-court restructuring

experience includes serving as a financial advisor on matters in the investment management,

residential real estate, consumer products, professional services, and chemical manufacturing

industries. Additionally, I have significant experience in mergers and acquisitions, post-merger

integration, initial public offerings, and a wide range of financial and accounting issues for both

publicly and privately held companies.

        9.     Prior to joining BRG, I was an Executive Director with Capstone Advisory Group,

LLC, and a Managing Director at the Policano & Manzo legacy practice of FTI Consulting. Prior

to my restructuring experience, I was Executive Vice President of a beverage manufacturer and



                                                  3
                  Case 21-13797-PDR       Doc 19       Filed 04/22/21   Page 19 of 42




was Vice President - Business Development with a professional services provider. I have also

worked for PricewaterhouseCoopers, BDO Seidman, and Touche Ross. I hold a B.S. in Accounting

from the University of Arizona and am a Certified Public Accountant and a member of the

American Institute of Certified Public Accountants.

       10.         The Additional Personnel who will work on this matter have substantial expertise

in the areas discussed above, and, if approved, will provide services to the Debtor under the

Proposed Order. The Additional Personnel will work closely with the Debtor’s management and

professionals throughout this Chapter 11 Case. By virtue of the expertise of its restructuring

personnel, BRG is well qualified to provide services to and represent the Debtor’s interests in this

Chapter 11 Case.

                                   SERVICES TO BE PROVIDED

       11.         As provided in the Engagement Letter, BRG has agreed that I will serve as the

Debtor’s CRO and will assist the Debtor in evaluating and implementing strategic and tactical

options. In addition, BRG has agreed to provide the Additional Personnel to assist the CRO and

perform financial advisory services for the Debtor. The BRG Professionals’ rates, and other related

information, is set forth in the Engagement Letter and summarized herein.

       12.         The Debtor has requested that the CRO and the Additional Personnel provide the

following professional services as independent consultants (“Services”):

             a)     In consultation with management of the Company and subject to the approval of
                    the Board of Directors of the Company, develop and implement a chosen course
                    of action to preserve asset value and maximize recoveries to stakeholders;

             b)     Oversee the activities of the Company in consultation with other advisors and the
                    management team to effectuate the selected course of action;

             c)     Advise and assist the Company in preparing and analyzing cash flow (weekly and
                    monthly) and financial projections related to liquidity and borrowing needs,
                    including related budget to actual variance analysis;


                                                   4
                  Case 21-13797-PDR       Doc 19       Filed 04/22/21   Page 20 of 42




             d)     Assist the Company with contingency planning and the assessment of strategic
                    alternatives including a possible Chapter 11 filing;

             e)     Assist as requested by management in connection with the Company’s
                    development of its business plan, and such other related forecasts as may be
                    required by creditor constituencies in connection with negotiations.

             f)     Assist with data collection and information gathering related third-party due
                    diligence relating to potential transactions with financial and strategic buyers

             g)     Advice and assist the Company and other professionals retained by the Company
                    in developing, negotiating and executing chapter 11 strategy, Section 363 sales
                    or other potential sales of all or portion of the Company

             h)     Provide information deemed by the CRO to be reasonable and relevant to
                    stakeholders and consult with key constituents, as necessary.

             i)     To the extent reasonably requested by the Company, offer testimony before the
                    Bankruptcy Court with respect to the services provided by the CRO and the
                    Additional Personnel, and participate in depositions, including by providing
                    deposition testimony, related thereto.

             j)     If requested, assist in preparation of reports to the Board and the status of
                    implementation of restructuring initiatives;

             k)     Render such other general business consulting or such other assistance as the
                    management or its counsels may deem necessary, including expert testimony, that
                    are consistent with the role of a financial advisor;

       13.         Such other services as mutually agreed upon by the CRO, Company’s counsel,

BRG and the Company. The services that BRG will provide to the Debtor are necessary to enable

the Debtor to maximize the value of its estates. The services provided by BRG will complement,

and not duplicate, the services to be rendered by any other professional retained in this Chapter 11

Case. Further, the services will not duplicate the services that other professionals will be providing

to the Debtor in this Chapter 11 Case.

                                         TERMS OF RETENTION

       14.         BRG’s decision to advise and assist the Debtor in connection with this Chapter 11

Case is conditioned upon its ability to be retained in accordance with BRG’s customary terms and

conditions of employment, including the compensation arrangement set forth in the Engagement
                                                   5
             Case 21-13797-PDR          Doc 19       Filed 04/22/21    Page 21 of 42




Letter (the “Fee and Expense Structure”).

       15.     Subject to Court approval and in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, BRG will seek payment for

compensation for the services outlined in the Application, and reimbursement of actual and

necessary expenses incurred by BRG, including legal fees, pursuant to the Fee and Expense

Structure and the terms outlined in the Application. BRG’s customary hourly rates, and fees as

charged in bankruptcy and non-bankruptcy matters of this type, by the professionals assigned to

this engagement, are referenced in the Application. The Fee and Expense Structure is consistent

with and typical of compensation arrangements entered into by BRG and other comparable firms

that render similar services under similar circumstances.

       16.     Prior to the filing of the voluntary petition herein, BRG received cash on account

(“Cash on Account”) from the Debtor in the amount of $300,000.00. BRG applied an amount equal

to $71,926.00 of such Cash on Account to its pre-petition fees and expenses incurred through April

20, 2021. The remainder of the Cash on Account ($228,074.00) is being held as a general retainer

as security for postpetition services and expenses

       17.     The Debtor and BRG have agreed that any portion of the Cash on Account not used

to compensate BRG for its prepetition services and reasonable and documented out-of-pocket

expenses will be held and applied against its final post-petition billing and will not be placed in a

separate account. Upon the termination of BRG's engagement, BRG will return any unused

portion of the Cash on Account to the Debtor.

       18.     No promises have been received by BRG, nor any employee or exclusive

independent contractor thereof, as to payment or compensation in connection with this case other

than in accordance with the provisions of the Bankruptcy Code. Except for internal agreements



                                                 6
                Case 21-13797-PDR               Doc 19        Filed 04/22/21        Page 22 of 42




among the employees and exclusive independent contractors of BRG regarding the sharing of

revenue or compensation, neither BRG nor any of its employees or exclusive independent

contractors has entered into an agreement or understanding to share compensation as described in

Bankruptcy Rule 2016.

         19.      To the extent BRG uses the services of independent contractors (the “Contractors”)

in this Chapter 11 Case, BRG shall: (a) pass through the cost of such Contractors to the Debtor at

the same rate that BRG pays the Contractors; (b) seek reimbursement for actual costs only; (c)

ensure that the Contractors are subject to the same conflict checks as required for BRG; and (d)

file with the Court such disclosures required by Bankruptcy Rule 2014.

         20.      To the extent BRG requires services of its international divisions or personnel from

specialized practices, the standard hourly rates for that international division or specialized practice

will apply.

           BRG’S CONNECTIONS WITH THE DEBTOR AND PARTIES IN INTEREST

         21.      In connection with the proposed employment and retention of BRG by the Debtor,

BRG3 undertook to determine whether it had any conflicts or other relationships that might cause

it not to be disinterested or to hold or represent an interest adverse to the Debtor. BRG has

undertaken this conflicts review on the basis of limited information provided and will make

supplemental disclosure promptly following the receipt and conflicts review of additional

information. Specifically, BRG obtained from the Debtor and/or its representatives the names of

individuals and entities that may be parties in interest in this Chapter 11 Case (collectively, the

“Potential Parties in Interest”). Such parties are listed on Schedule 1 attached to this Declaration.



3
 All disclosures herein pertaining to relationships with the Potential Parties in Interest or other elements of BRG’s
disinterestedness encompass both Berkeley Research Group, LLC and its affiliate, subsidiary, and parent entities


                                                          7
               Case 21-13797-PDR         Doc 19       Filed 04/22/21    Page 23 of 42




BRG’s internal conflict check procedures consist of the querying of the Potential Parties in Interest

within an internal computer database containing names of individuals and entities that are present

or former clients of BRG. The database that BRG queries to determine its lack of conflicts and

disinterestedness incorporates the names of individuals and entities that are present and former

clients both of BRG and all of its affiliates, subsidiary, and parent entities. Additionally, new

matters are circulated to all Directors and Managing Directors of BRG with a request to review

and advise of any potential conflict of interest concerns. All responses are reviewed and addressed

by an attorney on BRG’s conflicts team.

       22.      Based on the results of its review, BRG does not have a relationship with any of the

parties listed in Schedule 1 in matters related to these proceedings. As set forth in Schedule 2,

BRG has relationships with certain parties in interest in this Chapter 11 Case, but such relationships

are unrelated to either the Debtor or this Chapter 11 Case. To the best of my knowledge, no services

have been provided to these parties-in-interest which involve their rights in the Debtor’s case, nor

does BRG’s involvement in this case compromise its ability to continue such financial consulting

services.

       23.      To the best of my knowledge, information and belief, insofar as I have been able to

ascertain after reasonable inquiry by myself or other BRG employees, other than disclosed herein,

neither I, nor BRG, nor any members of the BRG engagement team, have any connection with the

Debtor, its creditors, the United States Trustee for the Southern District of Florida, any United

States Bankruptcy Judge for the Southern District of Florida, or any other party with an actual or

potential interest in this Chapter 11 Case, or their respective attorneys or accountants, except as set

forth below.

       24.      BRG is not employed by, and has not been employed by, any entity other than the



                                                  8
              Case 21-13797-PDR          Doc 19       Filed 04/22/21    Page 24 of 42




Debtor in matters related to this Chapter 11 Case, except as described herein. In particular, prior

to the Petition Date, BRG provided CRO and Additional Personnel services to the Debtor.

       25.     Further, as part of its diverse practice, BRG appears in numerous cases,

proceedings, and transactions that involve many different professionals, including attorneys,

accountants, and financial consultants, who may represent claimants and parties-in-interest in this

Chapter 11 Case. Also, BRG has performed, in the past, and may perform in the future, consulting

services for various attorneys and law firms, and has been represented by several attorneys and

law firms, some of whom may be involved in these proceedings. In addition, BRG has in the past,

may currently, and will likely in the future be working with or against other professionals involved

in this case in matters unrelated to the Debtor and this case. Based on BRG’s current knowledge

of the professionals involved, and to the best of my knowledge, none of these relationships create

interests materially adverse to the Debtor in matters upon which BRG is to be employed, and none

are in connection with this case.

       26.     From time to time, BRG has provided services, and likely will continue to provide

services, to certain creditors of the Debtor and various other parties adverse to the Debtor in matters

wholly unrelated to this Chapter 11 Case. As described herein, however, BRG has undertaken a

detailed search to determine, and to disclose, whether it either is providing or has provided services

to any significant creditor, equity security holder, insider, or other party-in-interest in such

unrelated matters.

       27.     From time to time, BRG may be asked to value and manage the liquidation of assets

of investment funds. Such investment funds could, from time to time, take positions in debt or

equity of the Debtor, without BRG’s knowledge or consent. BRG has no pecuniary interest in

such investment funds, nor will BRG profit from the value realized from the sale of their interests



                                                  9
             Case 21-13797-PDR         Doc 19     Filed 04/22/21     Page 25 of 42




in the Debtor. Under such circumstances, if BRG is providing valuation work on any debt or

equity securities of the Debtor for any investment fund for the duration of this engagement, then

the BRG employee undertaking such work will be restricted and have no access to the confidential

information of the Debtor. Moreover, to the extent any employee of BRG is utilized by the Debtor

for valuation expertise (and, accordingly, given access to confidential information of the Debtor),

for the duration of this engagement, that employee will not perform any valuation work on any

debt or equity securities of the Debtor for any investment fund.

       28.     To the best of my knowledge, BRG is not a “creditor” of the Debtor within the

meaning of section 101(1) of the Bankruptcy Code. Further, neither BRG, nor any of the BRG

Professionals, is a holder of any of the Debtor’s outstanding debt, equity, or preferred stock

investments. As a result, I believe BRG is disinterested.

       29.     To the extent that BRG discovers any additional facts or information bearing on

matters described in this Declaration that require disclosure, during the period of the Debtor’s

retention of BRG, I will file a supplemental disclosure with the Court as required by Bankruptcy

Rule 2014.

       30.     This concludes my declaration.

                                 28 U.S.C. § 1746 Declaration

       I declare under penalty of perjury that the foregoing is true and correct. Executed on the

22nd day of April, 2021.


                                                     ______/s/ Bob Butler_________________
                                                     BOB BUTLER, Managing Director
                                                     Berkeley Research Group, LLC and
                                                     Chief Restructuring Officer for the Debtor




                                                10
              Case 21-13797-PDR         Doc 19    Filed 04/22/21       Page 26 of 42




                                           Schedule 1

                               List of Potential Parties in Interest
Debtor
Liberty Power Holdings LLC

Debtor Affiliates
Liberty Power Corp.
Liberty Power Maine LLC
Liberty Power Pennsylvania LLC
Liberty Power New Hampshire LLC
Liberty Power New Jersey LLC
Liberty Power California LLP
Liberty Power Virginia LLC
Liberty Power Texas LLC
Liberty Power Ohio LLC
Liberty Power Oregon LLC
Liberty Power Connecticut
Liberty Power Rhode Island LLC
Liberty Power Massachusetts LLC
Liberty Power Arizona LLC
Liberty Power Montana LLC
Liberty Power Michigan LLC
Liberty Power Super Holdings LLC

Shareholders
David Hernandez

Lenders
David Hernandez
Shell
            Case 21-13797-PDR         Doc 19    Filed 04/22/21    Page 27 of 42




                                         Schedule 2

 List of parties-in-interest, or affiliates thereof, that currently or formerly engage(d) BRG,
         sorted by their relationship to the Debtor, that are unrelated to these Cases


Lenders
Shell
Case 21-13797-PDR   Doc 19    Filed 04/22/21   Page 28 of 42




                     EXHIBIT “B”

              (ENGAGEMENT LETTER)




                             16
            Case 21-13797-PDR           Doc 19        Filed 04/22/21        Page 29 of 42




CONFIDENTIAL

April 16, 2021

Via Email

Liberty Power Holdings, LLC
2100 W. Cypress Creek Rd.
Suite 130
Fort Lauderdale, FL 33309
Attention: Victoria Dusch, Chief Financial Officer
Louis Martinsen, Temporary Resolution Officer

        Re: Liberty Power – Interim Management Services

To Whom it May Concern:

This letter confirms the engagement of Bob Butler of Berkeley Research Group, LLC (“BRG”) as
Chief Restructuring Officer (“CRO”) for Liberty Power Holdings, LLC (collectively with its
designated affiliates, the “Company”). The CRO’s engagement team will include professional
staff from BRG (the “Additional Personnel”). This letter and any attachments set forth the
agreement (“Agreement”) between the parties.

SCOPE OF SERVICES

    a) The Company has requested that the CRO and Additional Personnel provide the
       following professional services as independent consultants (“Services”):

    b) In consultation with management of the Company and subject to the approval of the
       Board of Directors of the Company, develop and implement a chosen course of action to
       preserve asset value and maximize recoveries to stakeholders.

    c) Oversee the activities of the Company in consultation with other advisors and the
       management team to effectuate the selected course of action.

    d) Advise and assist the Company in preparing and analyzing cash flow (weekly and
       monthly) and financial projections related to liquidity and borrowing needs, including
       related budget to actual variance analysis;

    e) Assist the Company with contingency planning and the assessment of strategic
       alternatives including a possible Chapter 11 filing;

    f) Assist as requested by management in connection with the Company’s development of its
       business plan, and such other related forecasts as may be required by creditor
       constituencies in connection with negotiations.




                                      Berkeley Research Group LLC
                  810 Seventh Avenue, Suite 4100 | New York, NY 10019 • P: 212.205.9320
           Case 21-13797-PDR           Doc 19        Filed 04/22/21    Page 30 of 42




    g) Assist with data collection and information gathering related third-party due diligence
       relating to potential transactions with financial and strategic buyers

    h) Advise and assist the Company and other professionals retained by the Company in
       developing, negotiating and executing chapter 11 strategy, Section 363 sales or other
       potential sales of all or portion of the Company

    i)   Provide information deemed by the CRO to be reasonable and relevant to stakeholders
         and consult with key constituents, as necessary.

    j)   To the extent reasonably requested by the Company, offer testimony before the
         Bankruptcy Court with respect to the services provided by the CRO and the Additional
         Personnel, and participate in depositions, including by providing deposition testimony,
         related thereto.

    k) If requested, assist in preparation of reports to the Board and the status of implementation
       of restructuring initiatives;

    l)   Render such other general business consulting or such other assistance as the
         management or its counsels may deem necessary, including expert testimony, that are
         consistent with the role of a financial advisor;

    m) Such other services as mutually agreed upon by the CRO, Company’s counsel, BRG and
       the Company.

The Company agrees that (i) Mr. Butler will provide Services as CRO as required, and (ii) the
CRO may retain as consultants on behalf of the Company other members or employees of BRG.
The Company agrees that the CRO will continue as an employee of BRG and may continue to
provide his services to other companies during the term of this Agreement. The Company
acknowledges that since the CRO is an employee of BRG, BRG must release the CRO from his
full-time obligations to BRG in order for the CRO to perform Services hereunder, and therefore
to compensate BRG for the loss of full-time access to the CRO or any Additional Personnel
providing Services hereunder, all payments for the time charges of the CRO or Additional
Personnel providing Services hereunder to Company shall be made to BRG.

The CRO and Additional Personnel who provide Services to the Company under this Agreement
are independent contractors and are not and will not be deemed to be employees of the Company.

COMPANY RESPONSIBILITIES

The Company will undertake responsibilities to (a) provide reliable and accurate detailed
information, materials, and documentation and (b) make decisions and take future actions, as the
Company determines in its sole discretion, on any recommendations made by the CRO in
connection with this Agreement. BRG’s delivery of services and the fees charged are dependent
on the Company’s timely and effective completion of its responsibilities and timely decisions and
approvals made by the Company’s management.




                                                 2
          Case 21-13797-PDR             Doc 19        Filed 04/22/21    Page 31 of 42




In connection with any Chapter 11 filing, the Company shall apply promptly to the Bankruptcy
Court for approval of the Company’s retention of the CRO and BRG under the terms of this
Agreement. The form of retention application and proposed order shall be reasonably acceptable
to BRG. BRG shall have no obligation to provide any further Services if the Company becomes a
debtor under the Bankruptcy Code unless BRG’s retention under the terms of this Agreement is
approved by a final order of the Bankruptcy Court reasonably acceptable to BRG. The Company
shall assist, or cause its counsel to assist, with filing, serving and noticing of papers related to
BRG’s fee and expense applications. The CRO and BRG reserve the right to request approval of
additional compensation in circumstances where extraordinary results may warrant such
additional compensation.

CONFIDENTIALITY

BRG shall not disclose any confidential or privileged information to any third party; provided,
however, that BRG may disclose confidential or privileged information (a) to BRG’s employees,
affiliates, vendors or agents who provide Services in connection with this engagement, (b) with
Client’s written consent, or (c) when legally required to do so. Both parties agree that confidential
and proprietary information will not be construed to include information that is available from
public sources or sources not subject to obligations of confidentiality to Client. Work papers
associated with BRG’s consulting Services are the confidential property of BRG.

FEES AND EXPENSES

The CRO’s professional fees, and fees for the Additional Personnel, will be based on the actual
hours charged at BRG’s standard hourly rates which are in effect when the Services are rendered
(“Professional Fees”). Hourly rates may change in the future from time to time and are typically
adjusted annually. BRG’s current hourly rates are as follows:

                         Managing Director        $860 - $1,150
                         Director                 $600 - $895
                         Professional Staff       $250 - $770
                         Support Staff            $125 - $275

In addition to Professional Fees, BRG will be reimbursed for direct out-of-pocket expenses
including, but not limited to, travel, costs of reproduction, typing, research, communications,
computer usage, legal counsel, any applicable sales or excise taxes, and other direct expenses.

The Company and BRG acknowledge and agree that a success fee is a customary and integral
component of compensation in engagements of this type, and that the terms and conditions of
such an arrangement will be negotiated promptly and in good faith.

We will send the Company invoices periodically, typically monthly, for services rendered and
charges and disbursements incurred, and in certain circumstances, an invoice may be for
estimated fees, charges and disbursements through a date certain. In some cases, invoices can be
sent more regularly. Our invoices are due upon receipt.




                                                  3
          Case 21-13797-PDR             Doc 19        Filed 04/22/21     Page 32 of 42




Without liability, BRG reserves the right to withhold delivery of Services, testimony, reports or
data (written or oral), or suspend work, if the account on this engagement is not current. A late
payment charge of one percent (1%) per month (or the maximum rate permitted by law,
whichever is less) may be added to any outstanding invoices that are past due.

Please remit payments by wire to:
Account Name: Berkeley Research Group, LLC
Account No: 8026286672
Bank:           PNC Bank, N.A.
ABA No:         031207607
remitadvice@thinkbrg.com

CASH ON ACCOUNT

Initially, the Company will forward to BRG the amount of $300,000, which funds will be held
“on account” to be applied to BRG’s Professional Fees, charges and disbursements for the
engagement (the “Initial Cash on Account”). To the extent that this amount exceeds BRG’s fees,
charges and disbursements upon the completion of the engagement, BRG will refund any unused
portion. The Company agrees to increase or supplement the Initial Cash on Account from time to
time during the course of the engagement in such amounts as the Company and BRG mutually
shall agree are reasonably necessary to increase the Initial Cash on Account to a level that will be
sufficient to fund Professional Fees, charges, and disbursements to be incurred.

Upon transmittal of an invoice, BRG may immediately draw upon the Initial Cash on Account (as
replenished from time to time) in the amount of the invoice. The Company agrees upon
submission of each such invoice to promptly wire the invoice amount to BRG as replenishment of
the Initial Cash on Account (together with any supplemental amount to which BRG and the
Company mutually agree), without prejudice to the Company’s right to advise BRG of any
differences it may have with respect to such invoice. BRG has the right to apply to any
outstanding invoice (including amounts billed prior to the date hereof), up to the remaining
balance, if any, of the Initial Cash on Account (as may be supplemented from time to time) at any
time subject to (and without prejudice to) the Company’s opportunity to review BRG’s invoices.

INDEMNIFICATION AND LIMITATION OF LIABILITY

The Company shall indemnify, hold harmless and defend the CRO, Additional Personnel, and
BRG and its affiliates partners, directors, officers, employees and agents (collectively, the “BRG
Parties”) from and against all claims, liabilities, losses, expenses and damages arising out of or in
connection with the engagement of the CRO and BRG that is the subject of this Agreement. The
Company shall pay damages and expenses, including reasonable legal fees and disbursements of
counsel as incurred in advance.

In addition to the above indemnification and advancement, any BRG employees serving as
directors or officers of the Company or affiliates will receive the benefit of the most favorable
indemnification and advancement provisions provided by the Company to its directors, officers
and any equivalently placed employees, whether under the Company’s charter or by-laws, by
contract or otherwise.



                                                  4
          Case 21-13797-PDR            Doc 19        Filed 04/22/21     Page 33 of 42




The Company shall specifically include and cover the CRO and any other employees and agents
serving as directors or officers of the Company or affiliates from time to time with direct
coverage under the Company’s policy for liability insurance covering its directors, officers and
any equivalently placed employees (“D&O insurance”). The Company has specifically
authorized the CRO to procure such D&O insurance. Upon the Company obtaining such
insurance, prior to accepting any officer position other than the CRO, the Company shall, at the
request of BRG, provide BRG a copy of Company’s current D&O policy, a certificate(s) of
insurance evidencing the policy is in full force and effect, and a copy of the signed board
resolutions and any other documents as BRG may reasonably request evidencing the appointment
and coverage of the indemnitees. Company will maintain such D&O insurance coverage for the
period through which claims can be made against such persons. Company disclaims a right to
distribution from the D&O insurance coverage with respect to such persons. In the event that the
Company is unable to include BRG employees and agents under the Company’s policy or does
not have first dollar coverage acceptable to BRG in effect for at least $10 million (e.g., there are
outstanding or threatened claims against officers and directors alleging prior acts that may give
rise to a claim), BRG may, at its option, attempt to purchase a separate D&O insurance policy
that will cover BRG employees and agents only. The cost of the policy shall be invoiced to the
Company as an out-of-pocket expense. If BRG is unable or unwilling to purchase such D&O
insurance, then BRG reserves the right to terminate the Agreement.

Notwithstanding any other provision in this Agreement to the contrary, the Company’s
indemnification and advancement obligations shall be primary to (and without allocation against)
any similar indemnification and advancement obligations of BRG, its affiliates and insurers to the
indemnitees (which shall be secondary), and the Company’s D&O insurance coverage for the
indemnitees shall be specifically primary to (and without allocation against) any other valid and
collectible insurance coverage that may apply to the indemnitees (whether provided by BRG or
otherwise).

IN NO EVENT SHALL THE COMPANY, THE CRO, ADDITIONAL PERSONNEL, BRG OR
BRG PERSONNEL WHO SERVE AS OFFICERS OF THE COMPANY BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL DAMAGES OF ANY
KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF THEY HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE CRO AND BRG SHALL
NOT BE LIABLE TO THE COMPANY, OR ANY PARTY ASSERTING CLAIMS ON
BEHALF OF THE COMPANY, EXCEPT FOR DIRECT DAMAGES FOUND IN A FINAL
DETERMINATION TO BE THE DIRECT RESULT OF THE BAD FAITH, SELF-DEALING,
OR INTENTIONAL MISCONDUCT OF BRG. BRG’S AGGREGATE LIABILITY,
WHETHER IN TORT, CONTRACT, OR OTHERWISE, IS LIMITED TO THE AMOUNT OF
FEES PAID TO BRG FOR SERVICES UNDER THIS AGREEMENT (THE “LIABILITY
CAP”). THE LIABILITY CAP IS THE TOTAL LIMIT OF BRG’S AGGREGATE LIABILITY
FOR ANY AND ALL CLAIMS OR DEMANDS BY ANYONE PURSUANT TO THIS
AGREEMENT, INCLUDING LIABILITY TO THE COMPANY, TO ANY OTHER PARTIES
HERETO, AND TO ANY OTHERS MAKING CLAIMS RELATING TO THE WORK
PERFORMED BY BRG PURSUANT TO THIS AGREEMENT. ANY SUCH CLAIMANTS
SHALL ALLOCATE ANY AMOUNTS PAYABLE BY BRG AMONG THEMSELVES AS
APPROPRIATE, BUT IF THEY CANNOT AGREE ON THE ALLOCATION IT WILL NOT



                                                 5
          Case 21-13797-PDR            Doc 19        Filed 04/22/21     Page 34 of 42




AFFECT THE ENFORCEABILITY OF THE LIABILITY CAP. UNDER NO
CIRCUMSTANCES SHALL THE AGGREGATE OF ALL SUCH ALLOCATIONS OR
OTHER CLAIMS AGAINST BRG PURSUANT TO THIS AGREEMENT EXCEED THE
LIABILITY CAP.

CONFLICTS OF INTEREST

BRG is engaged by many other companies and individuals. It is possible that some of BRG’s
past, current or future clients had, have or may have disputes or other matters that are adverse to
or may not be consistent with the interests of Client. BRG reserves the right to undertake
unrelated adverse engagements during and after this engagement by Client, consistent with
BRG’s internal policies. BRG will not be required to disclose any such unrelated adverse
engagements to Client. BRG will institute procedures to protect the confidentiality of information
provided by Client in the course of this engagement.

OTHER TERMS

The Company agrees that if any members or employees of BRG are required to testify at any
administrative or judicial proceeding relating to this engagement, whether during or after the
term, the CRO and BRG will be compensated by the Company for associated time charges at the
regular hourly rates for such personnel, in effect at the time, and reimbursed for reasonable out-
of-pocket expenses, including counsel fees and expenses.

The interpretation and application of the terms of this Agreement shall be governed and construed
in accordance with the laws of the state of Delaware. The prevailing party shall be entitled to
reasonable attorneys’ fees and costs incurred in any litigation brought in connection with this
Agreement, as well as reasonable attorneys’ fees and costs incurred in appealing or in connection
with any action to enforce any judgment entered in any court having jurisdiction.

The waiver by any party and the breach of any of the provisions of this Agreement shall not
operate or be construed as a waiver of any subsequent breach hereof. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective successors, assigns, legal
representatives, executors, administrators and heirs. The parties may not assign this Agreement or
any rights or obligations hereunder to any party without the prior written consent of the other
parties. Each of the provisions of this Agreement is a separate and distinct agreement and
independent of all others, so that if any provision hereof shall be held to be invalid or
unenforceable for any reason, such invalidity or enforceability shall not affect the validity or
enforceability of any other provisions hereof. No amendment or modification of this Agreement
shall be effective unless in writing and signed by both parties hereto.

The Company warrants that it has all necessary right, power and authority to enter into and
perform this Agreement and that the execution, delivery and performance by the Company of this
Agreement will not, with or without the giving of notice or the passage of time or both, (a) violate
the provisions of any law, rule or regulation applicable to the Company, (b) violate any judgment,
decree, order or award of any court, governmental body or arbitrator applicable to the Company
or (c) conflict with or violate any agreement to which the Company is a party or by which it is
bound.



                                                 6
Case 21-13797-PDR   Doc 19   Filed 04/22/21   Page 35 of 42
Case 21-13797-PDR   Doc 19    Filed 04/22/21   Page 36 of 42




                     EXHIBIT “C”

            (PROPOSED INTERIM ORDER)




                             17
                Case 21-13797-PDR         Doc 19     Filed 04/22/21    Page 37 of 42




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                  Fort Lauderdale Division
                                   www.flmb.uscourts.gov

In re:                                                      Chapter 11

LIBERTY POWER HOLDINGS, LLC,                                Case No. 21-13797-PDR

            Debtor.
______________________________/

  INTERIM ORDER APPROVING DEBTOR’S EXPEDITED MOTION, PURSUANT TO
SECTIONS 105(a) AND 363(b) OF THE BANKRUPTCY CODE, FOR AUTHORIZATION TO
   EMPLOY AND RETAIN BERKELEY RESEARCH GROUP, LLC TO PROVIDE BOB
BUTLER AS CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL FOR
              THE DEBTOR EFFECTIVE AS OF THE PETITION DATE

         THIS MATTER came before the Court on April __, 2021 at _:00 p.m. upon the Debtor’s

Expedited Motion Pursuant to Sections 105(a) and 363(b) of the Bankruptcy Code for Authorization to

Employ and Retain Berkeley Research Group, LLC to Provide Bob Butler as Chief Restructuring Officer

and Additional Personnel for the Debtor Effective as of the Petition Date (the “Motion”) [ECF No. ____]

filed by Liberty Power Holdings, LLC (the “Debtor”). The Motion seeks entry of an order authorizing

the retention of Berkeley Research Group, LLC (“BRG”) to provide Bob Butler as the Debtor’s chief

restructuring officer (the “CRO”) and provide additional staff (the “Additional Personnel” and, together
                   Case 21-13797-PDR              Doc 19        Filed 04/22/21      Page 38 of 42



with the CRO, the “BRG Professionals”) to support the CRO in the exercise of his duties in this Chapter

11 case, effective as of the Petition Date, and upon the terms and conditions set forth in the Engagement

Letter attached as Exhibit “B” to the Motion. Upon the Motion,1 the Butler Declaration attached as

Exhibit “A” to the Motion; and it appearing that neither BRG nor Mr. Butler holds nor represents any

interest adverse to the Debtor’s estate; and this Court having jurisdiction to consider the Motion and the

relief requested herein pursuant to 28 U.S.C §§ 157 and 1334; and consideration of the Motion and the

relief requested therein being a core proceedings pursuant to 28 U.S.C § 157(b); and venue being proper

before this Court pursuant 28 U.S.C §§ 1408 and 1409; and it appearing that proper and adequate notice

of the Motion has been given and that no other and further notice is necessary; and the relief requested

in the Motion being in the best interest of the Debtor, the estate and creditors; and this Court having

reviewed the Motion and having heard the arguments in support of the relief requested therein at the

hearing before this Court (the “Hearing”); and this Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief approved herein; and

upon all of the proceedings had before this Court and after due deliberation thereon; and good and

sufficient cause appearing , it is

        ORDERED that:

        1.       The Motion is GRANTED on an interim basis.

        2.       The Debtor is authorized, pursuant to 11 U.S.C. §§ 105(a) and 363(b), effective as of the

Petition Date, to employ BRG and the BRG Professionals to provide services in accordance with and

upon the terms and conditions contained in the Engagement Letter, as modified herein, effective as of

the Petition Date.

        3.       Pursuant to the Motion, the Engagement Letter and this Order, Bob Butler shall have the



1 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
                                                            2
                  Case 21-13797-PDR          Doc 19       Filed 04/22/21    Page 39 of 42



full authority to act for and on behalf of the Debtor in all aspects of the Debtor’s business and its assets,

and any and all creditors, parties in interest and/or other persons or entities with notice of this Order shall

be authorized to deal with the Debtor through Mr. Butler as the Debtor’s chief restructuring officer.

        4.      BRG shall be compensated on the terms and conditions set forth in the Engagement Letter

and the Motion.

        5.      BRG shall file with the Court and serve by email or first class mail on: (i) the U.S. Trustee,

(ii) Eversheds Sutherland (US) LLP as Counsel to Boston Energy Trading & Marketing LLC; and (iii)

counsel to any official committee appointed in this Chapter 11 Case, a Staffing Report by the last day of

each month for the previous month, which shall include the names and functions filled by BRG

Professionals assigned to the engagement as well as compensation earned and expenses incurred for the

relevant period. Each Staffing Report shall contain summary charts which describe the services

provided, including the number of hours worked by category, identify the compensation earned by each

BRG Professional, and itemize the expenses incurred. Time records shall (i) be appended to the Staffing

Report, (ii) contain detailed time entries describing the task(s) performed, and (iii) be organized by

project category. Where personnel are providing services at an hourly rate, the time entries shall identify

the time spent completing each task in tenths of an hour (0.1). All compensation shall be subject to

review by the Court in the event an objection is filed. BRG’s first Staffing Report shall be filed by May

31, 2021 for the month of April 2021. For the avoidance of doubt, the Debtor submits that Mr. Butler

and the BRG Professionals are not, and shall not, be required to comply with Local Rule 2016-1.

        6.      Objections or responses to the Staffing Reports shall be filed and served within 14 days

of filing of the report.

        7.      BRG shall follow the applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules regarding limitations on reimbursement of expenses.

                                                      3
                   Case 21-13797-PDR         Doc 19       Filed 04/22/21   Page 40 of 42



        8.        The CRO and BRG and its affiliates shall not act in any other capacity (for example, and

without limitation, as a financial advisor, claims agent/claims administrator, or investor/acquirer) in

connection with the above-captioned case.

        9.        In the event the Debtor seeks to have BRG Professionals assume executive officer

positions that are different than the position(s) disclosed in the Motion, or to materially change the terms

of the engagement by either (i) modifying the functions of executive officers, (ii) adding new executive

officers, or (iii) altering or expanding the scope of the engagement, a motion to modify the retention

shall be filed.

        10.       No principal, employee, or independent contractor of BRG and its affiliates shall serve

as a director of the Debtor during the pendency of the case.

        11.       For a period of three years after the conclusion of the engagement, neither the CRO, BRG

nor any of its affiliates shall make any investments in the Debtor or the Reorganized Debtor.

        12.       BRG shall disclose any and all facts that may have a bearing on whether the firm, its

affiliates, and/or any individuals working on the engagement hold or represent any interest adverse to

the Debtor, its creditors, or other parties in interest. The obligation to disclose identified in this

subparagraph is a continuing obligation.

        13.       The Debtor shall indemnify, hold harmless and defend the CRO, Additional Personnel,

and BRG and its affiliates partners, directors, officers, employees and agents (collectively, the “BRG

Parties”) from and against all claims, liabilities, losses, expenses and damages arising out of or in

connection with the engagement of the CRO and BRG that is the subject of the Engagement Letter

provided however that the Debtor shall not have any liability or obligations for claims, liabilities,

expenses, damages, or costs resulting from claims that are determine by the Court to have resulted from

bad faith, gross negligence, self-dealing, will misconduct or violations of law by the CRO, or partners,

                                                      4
                  Case 21-13797-PDR         Doc 19       Filed 04/22/21   Page 41 of 42



members, or employees of BRG.

       14.       The Debtor shall pay damages and expenses, including reasonable legal fees and

disbursements of counsel as incurred in advance.           In addition to the above indemnification and

advancement, any BRG employees serving as directors or officers of the Company or affiliates will

receive the benefit of the most favorable indemnification and advancement provisions provided by the

Debtor to its directors, officers and any equivalently placed employees, whether under the Company’s

charter or by-laws, by contract or otherwise.

       15.       To the extent that there may be inconsistency between the terms of the Motion the

Engagement Letter, the Butler Declaration, or this Interim Order, the terms of this Interim Order shall

govern.

       16.       Entry of this Interim Order is without prejudice to the rights of any party-in-interest to

interpose an objection to the Motion, and any such objection will be considered on a de novo basis at the

Final Hearing.

       17.       Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order shall be

effective and enforceable immediately upon entry hereof.

       18.       The Court shall conduct a final hearing (the “Final Hearing”) on the Application on

___________, 2021 at __:00 p.m., prevailing Eastern Time, at the United States Bankruptcy Court for

the Southern District of Florida, via Zoom appearance. Any party in interest objecting to the relief sought

in the Application shall serve and file written objections which objections shall be served upon (a) the

Debtor, (b) BRG, (c) the Office of the United States Trustee for the Southern District of Florida, (d) the

entities listed on the Master Service List filed pursuant to Local Rule 1007-2, and (e) counsel to any

Official Committee of Unsecured Creditors, to the extent one is appointed prior to the final hearing

(collectively, the “Notice Parties”), and shall be filed with the Clerk of the United States Bankruptcy

                                                     5
                  Case 21-13797-PDR         Doc 19        Filed 04/22/21    Page 42 of 42



Court for the Southern District of Florida, to allow actual receipt by the foregoing Notice Parties by no

later than 4:30 p.m., prevailing Eastern Time, two (2) business days prior to the Final Hearing.

       19.       Notice will be provided to all parties by mailing a copy of this Interim Order setting the

Final Hearing.

       20.       In the event the Application is not approved on a final basis, BRG shall be authorized to

submit a fee application with this Court for compensation for services rendered in the period between

the Petition Date and the Final Hearing. Any party in interest may object to the fee application; provided,

however, that such party shall file such objection with this Court and serve a copy of the objection upon

the Notice Parties.

       21.       The Debtor is authorized and empowered to take all actions necessary to implement the

relief approved in this Interim Order.

       22.       This Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation of this Interim Order.


                                                    ###

Copies to:
Paul J. Battista, Esq.
Attorney Battista is directed to serve copies of this Order on all parties in interest and file a proof of
service within 3 days of entry of the order.




                                                      6
